Citation Nr: 0017897	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a lumbar strain.

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis between September 1, 1994 and October 6, 1996.

5.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis from October 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1994.

This appeal arose from a November 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
bilateral hearing loss and which granted service connection 
for the residuals of a lumbar strain (10 percent disabling), 
residuals of a left knee injury (10 percent disabling), and 
sinusitis (0 percent disabling).  The case was then 
transferred to the St. Petersburg, Florida, RO, where the 
veteran testified at a personal hearing in April 1996.  In 
June 1996, the hearing officer issued a decision which 
increased the disability evaluations assigned to the service-
connected low back disorder and sinusitis to 20 percent and 
10 percent, respectively.  This decision also confirmed the 
denial of service connection for a bilateral hearing loss 
disability and the 10 percent disability evaluation assigned 
to the left knee disorder.  This decision of the hearing 
officer was promulgated by a rating decision issued that same 
month.  In November 1996, the RO issued a supplemental 
statement of the case which considered whether he was 
entitled to an increased evaluation for his sinusitis 
pursuant to the new regulations for rating respiratory 
disorders, which became effective October 7, 1996.  In June 
1998, the Board of Veterans' Appeals (Board) remanded this 
case so that a Travel Board hearing could be scheduled.  In 
lieu of a Travel Board hearing, the veteran testified via 
video conferencing before a member of the Board in October 
1998.  In January 1999, the Board remanded this case for 
evidentiary development.  In July 1999, the RO issued a 
rating action which continued to deny service connection for 
a bilateral hearing loss.  This decision also confirmed the 
20 percent evaluation assigned to the low back disorder and 
the 10 percent evaluation assigned to the left knee injury 
residuals.  The evaluation assigned to the sinusitis was 
increased to 30 percent, effective October 7, 1996.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating for 
the service-connected sinusitis.

The issues of entitlement to increased evaluations for the 
service-connected low back and left knee disorders will be 
subject to the attached remand.



FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral hearing loss disability 
which can be related to his period of service.

2.  From September 1, 1994 to October 6, 1996, the veteran's 
sinusitis was manifested by frontotemporal headaches three to 
four times a week, which were described as partially 
incapacitating.

3.  The rating criteria following the October 7, 1996 
amendments are more favorable to the appellant and will be 
used to evaluate his sinusitis after that date.

4.  From October 7, 1996, the veteran's sinusitis has been 
manifested by nasal congestion, occasional purulent 
discharge, post-nasal drip and frontal headaches two to three 
times per month.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  From September 1, 1994 to October 6, 1996, the criteria 
for an evaluation in excess of 10 percent for the service-
connected sinusitis had not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 6514 (1996).

3.  The rating criteria as amended effective October 7, 1996 
are more favorable to the veteran's claim for an increased 
evaluation for sinusitis.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

4.  Following October 7, 1996, the criteria for an evaluation 
in excess of 30 percent for the service-connected sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 6514 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a bilateral 
hearing loss disability

The veteran contends that service connection is warranted for 
a bilateral hearing loss disability, which he asserted was 
related to noise exposure in service.  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because he 
has failed to demonstrate, by means of competent medical 
evidence, the existence of a current disability which can be 
related to his period of service.

The veteran's service medical records had included 
audiological examinations performed in April 1989 and May 
1993, which had shown a hearing loss in both ears.  However, 
a VA examination conducted in October 1994 had demonstrated 
normal hearing bilaterally.

In April 1996, the veteran testified at a personal hearing at 
the RO, at which time he asserted that he had had a hearing 
loss for several years.  During an October 1998 personal 
hearing before a member of the Board, he testified that he 
had been exposed to loud noises every day in service and that 
he had been told while still with the Air Force that he had a 
hearing loss.  He indicated that his hearing had gotten worse 
since the VA examination conducted in 1994 and reported that 
he was having trouble hearing people.  

The veteran was then examined by VA in February 1999.  He 
indicated that he had been exposed to loud noise in service.  
The audiological evaluation revealed normal hearing.  His 
speech discrimination ability was 100 percent in both ears.  
The diagnosis was normal hearing bilaterally.

"Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from a bilateral hearing loss 
disability.  In fact, VA examinations conducted in October 
1994 and February 1999 diagnosed normal hearing bilaterally.  
While a hearing loss was noted in service, the existence of a 
current disability which could be related to this has not 
been established.  While the veteran has contended that he 
does suffer from a hearing loss which is related to his 
period of service, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the 
veteran's claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded and 
must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Entitlement to an increased 
evaluation for sinusitis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

It is noted that, when the rating schedule has been amended 
during the pendency of a claim for an increased evaluation, 
the older regulation should be applied in evaluating the 
disability prior to the effective date of the amendments to 
the regulation.  For the period following the effective date 
of the change in the regulations, the Board must determine 
which version is more favorable to the veteran and must then 
rely on those regulations deemed more favorable in evaluating 
the disability.  See VAOPGCPREC 3-2000 (April 10, 2000).  

In the instant case, the veteran has appealed the original 
evaluation assigned to the service-connected sinusitis.  He 
has been assigned a 10 percent evaluation from September 1, 
1994, the date of the award of service connection, to October 
6, 1996.  From October 7, 1996, the effective date of the 
change in the regulations, he was assigned a 30 percent 
evaluation.  The Board will rely upon the older regulations 
in evaluating his disorder between September 1, 1994 and 
October 6, 1996 and will rely upon the new regulations from 
October 7, 1996, as these are more favorable to the veteran.

According to the regulations in effect prior to October 7, 
1996, a 10 percent evaluation was warranted for moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. Part 4, Code 6514 (1996).

Following the amendment to the regulations, effective October 
7, 1996, a 30 percent disability evaluation requires three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. Part 4, Code 
6514 (1999).

The evidence of record included the service medical records, 
which had reflected treatment for sinusitis often accompanied 
by headaches.  A VA examination conducted in October 1994 
showed yearly attacks with pressure under the eyes and sinus 
drainage.  At the time of this examination, his nose and 
sinuses were essentially normal.

The veteran testified at a personal hearing at the RO in 
April 1996.  He stated that he suffered from chronic and 
recurrent headaches and sinus/nasal problems for the last 
several years.  He indicated that he would take over-the-
counter medications whenever he was symptomatic.  

VA examined the veteran in June 1996.  He stated that for the 
past 5 to 6 years he had had severe headaches, usually in the 
frontotemporal region, which were more marked on the left.  
These would come on when the pollen count was high or if he 
was exposed to too much sun.  He would develop these 
headaches three to four times a week.  At the time of the 
examination, he did not have a headache.  He described these 
headaches as partially incapacitating.  The diagnosis was 
frontotemporal headache especially with sinus inflammation.

The veteran testified before a member of the Board in October 
1998.  He stated that he had a headache just about every day; 
these would last from two to several hours.  He believed that 
these were related to his congestion and he noted that they 
occurred over his eyes.  He indicated that it was difficult 
for him to concentrate during a headache.

In February 1999, the veteran was afforded a VA examination.  
He indicated that he had had the same symptoms for 15 years.  
His primary complaint was of the onset of nasal congestion on 
and off over the year, which was occasionally associated with 
purulent discharge and an increase in post-nasal drip.  
During these periods, he had some difficulty breathing.  He 
described having frontal headaches 2 to 3 times per month; 
these would usually clear on their own.  He stated that he 
treated himself with over-the-counter medications.  The 
objective evaluation noted a septal spur that went into the 
middle turbinate.  There was some clear rhinorrhea as well as 
some nasal crusting.  There was a 60 percent obstruction on 
the left and a 20 percent obstruction on the right.  The 
septum was slightly deviated to the right.  There was some 
crusting as well as a large amount of clear rhinorrhea on 
that side.  There was no evidence of a purulent discharge.  
The diagnoses were septal deviation and rhinitis, not 
otherwise specified.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between September 
1, 1994 and October 6, 1996 for the service-connected 
sinusitis is not warranted.  The objective evidence of 
record, which included VA examinations performed in October 
1994 and June 1996 did not demonstrate the existence of 
severe incapacitating recurrences of sinusitis with severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  These examinations did not confirm the 
existence of severe, frequent and incapacitating headaches, 
nor did they indicate the presence of a purulent discharge or 
the crusting associated with purulence.  Therefore, this 
evidence did not demonstrate that an evaluation in excess of 
10 percent was justified between September 1, 1994 and 
October 6, 1996.

A review of the evidence also shows that entitlement to an 
evaluation in excess of 30 percent from October 7, 1996 has 
not been established.  The objective evidence of record did 
not show that the veteran has ever had radical surgery with 
osteomyelitis; nor does it demonstrate that he experiences 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Rather, he had indicated 
during the February 1999 VA examination that his sinusitis 
would come and go throughout the year and was only 
occasionally accompanied by a purulent discharge.  The 
objective examination had found no evidence of purulence.  
The examination also did not refer to any pain and tenderness 
over the affected sinus.  While there was some indication of 
crusting and headaches, it is found that the 30 percent 
evaluation currently assigned adequately compensates him for 
these complaints.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent between September 1, 1994 and October 6, 
1996 and is against the claim for an evaluation in excess of 
30 percent from October 7, 1996.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected sinusitis between September 1, 1994 and 
October 6, 1996 is denied.

Entitlement to an evaluation in excess of 30 percent for the 
service-connected sinusitis from October 7, 1996 is denied.



REMAND

The veteran has contended that his low back and left knee 
disorders are more disabling than the current disability 
evaluations would suggest.  In January 1999, these issues 
were remanded to the RO for additional development.  The RO 
was to afford the veteran a VA examination which considered 
the provisions of 38 C.F.R. § 4.40 and 4.45 in evaluating his 
degree of disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (which held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination).  However, the VA 
examination conducted in March 1999 still did not provide the 
information required by DeLuca, supra.

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the Court or by the Board, a 
veteran has, as a matter of law, the right to compliance with 
that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected low back 
strain and left knee injury residuals.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the low back and the left knee.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment and the left knee joint are 
used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations for the service-connected low 
back strain and left knee injury 
residuals.  If the decisions remain 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



